576 F.3d 522 (2009)
James F. JOHNSON, Appellant
v.
Brenda ROBINSON and AKB Properties, Appellees.
No. 09-7006.
United States Court of Appeals, District of Columbia Circuit.
August 6, 2009.
James F. Johnson, Washington, DC, for Appellant.
Before SENTELLE, Chief Judge, and TATEL and GARLAND, Circuit Judges.

JUDGMENT
PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court's order filed December 11, 2008, dismissing appellant's complaint for lack of subject matter jurisdiction, be affirmed. Because the complaint is an outgrowth of a D.C. landlord-tenant dispute between residents of the District, the complaint was properly dismissed because it established neither federal question nor diversity of citizenship jurisdiction. See, e.g., 28 U.S.C. §§ 1331 & 1332; see also Bilal v. Kaplan, 904 F.2d 14, 15 (8th Cir. 1990) (per curiam) ("[F]ederal court jurisdiction must affirmatively appear clearly and distinctly. The mere suggestion of a federal question is not sufficient to establish the jurisdiction of federal courts.")
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.